                 Case 20-51078-tnw    Doc 185-4 Filed 03/31/21 Entered 03/31/21 17:32:11    Desc
                                     Exhibit D - Revenue Projections Page 1 of 1
                                         DS Exhibit D - Revenue Projections

                                           2021               2022              2023
Income
Bernie     Soc Sec                        $27,084.00         $27,354.00        $27,628.00
Bernie     Retirement                    $850,000.00      $1,000,000.00     $1,200,000.00
Andrea     Wages                          $26,436.00         $26,436.00        $26,436.00

TOTAL                                    $903,520.00      $1,053,790.00     $1,254,064.00


Expenses
M1 Wilmington P & I                      $129,368.16        $129,368.16       $129,368.16
M1 Wilmington Costs                       $76,000.00         $76,000.00        $76,000.00
M2 LSC 2020                               $16,608.00         $16,608.00        $16,608.00
M3 Central Bank                           $26,226.08         $26,226.08        $26,226.08
Unsecured Escrow                          $12,000.00         $12,000.00        $12,000.00
Tew LP expenses                          $150,000.00        $250,000.00       $250,000.00
Homeowner's insurance                      $2,400.00          $2,400.00         $2,400.00
Home maint + security                      $1,800.00          $1,890.00         $1,984.00
Electricity                                $7,200.00          $7,560.00         $7,938.00
Water, sewer, garbage                      $1,476.00          $1,550.00         $1,627.00
Phone, internet, cable                     $6,900.00          $7,038.00         $7,178.00
Food and housekeeping                      $6,000.00          $6,300.00         $6,615.00
Clothing                                    $500.00            $500.00           $500.00
Personal care                              $2,400.00          $2,520.00         $2,646.00
Transportation                             $4,200.00          $4,410.00         $4,630.00
Health insurance                           $5,520.00          $6,072.00         $6,680.00
Vehicle insurance                          $4,980.00          $5,229.00         $5,490.00

TOTAL                                    $453,578.24        $555,671.24       $557,890.24

Total Yearly Income                      $903,520.00      $1,053,790.00     $1,254,064.00
Total Yearly Expenses                    $453,578.24       $555,671.24       $557,890.24
Available for Debt Service               $449,941.76       $498,118.76       $696,173.76
